Citation Nr: 0119311	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-06 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for digestive 
disorders, to include ulcers and pancreatitis, claimed as 
residuals of exposure to ionizing radiation during service.

2.  Entitlement to service connection for kidney disorders, 
to include kidney stones, claimed as residuals of exposure to 
ionizing radiation during service.

3.  Entitlement to service connection for cardiovascular 
disorders, to include hypertension and heart disease, claimed 
as residuals of exposure to ionizing radiation during 
service.

4.  Entitlement to service connection for a prostate disorder 
claimed as a residual of exposure to ionizing radiation 
during service.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for impotency.

8.  Entitlement to service connection for stress.

9.  Entitlement to service connection for a chronic infection 
and breathing problems.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board has changed the phrasing of the issues involving 
service connection for digestive disorders, to include ulcers 
and pancreatitis, and kidney disorders, to include kidney 
stones, which the veteran claimed as residuals of exposure to 
ionizing radiation during service.  The RO most recently 
adjudicated these issues as involving new and material 
evidence to reopen the claims.  However, review of the claims 
file reveals that the RO denied service connection for these 
disorders in an August 1995 rating decision.  An August 1996 
letter from the veteran is construed as a timely notice of 
disagreement (NOD) to this decision because it clearly 
specifies the issues and indicates a desire to pursue the 
claims.  As such, the decision denying service connection is 
not final and the claim must be adjudicated as involving 
service connection rather than involving new and material 
evidence to reopen the claim.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in 
this case.  

Under the VCAA claimants are also entitled to a VA 
examination to render a nexus opinion with respect to their 
claims.  The veteran has not been accorded such examinations.  
This must be done.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Review of the claims file reveals that the veteran's service 
medical records which have been obtained are examination 
reports only.  Another attempt should be made to see if any 
additional service medical records exist such as treatment 
records.  Also, the only personnel record in the claims file 
is the veteran's separation papers.  This document does not 
indicate which awards the veteran received or where the 
veteran served.  Some of the veteran's claims are for service 
connection for injuries during service, and 38 U.S.C. § 1154 
may be applicable to these claims.  As such, the RO should 
also request copies of any available service personnel 
records.  VA's duty to assist is heightened when records are 
in the control of a government agency.  Gobber v. Derwinski, 
2 Vet. App. 470 (1992). 

The veteran claims that many of his alleged disabilities are 
the result of exposure to radiation during service in 1945.  
Review of the disabilities claimed by the veteran reveals 
that none are diseases specific to radiation-exposed veterans 
as established under 38 C.F.R. § 3.309(d)(2) (2000).  
Moreover, each of the claimed disabilities is also not a 
"radiogenic disease" as defined by 38 C.F.R. § 3.311(b)(2) 
(2000).  As such, service connection would not be warranted 
for the claimed disabilities under these regulations.  
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  As such, the veteran would have to meet the 
requirements for direct service connection.  He needs to 
submit competent medical evidence which relates his claimed 
disabilities to his radiation exposure.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request a search for any 
additional service medical records which 
may exist from the service department, 
National Personnel Records Center (NPRC), 
or other appropriate records depository.

3.  The RO should request copies of the 
veteran's service personnel records from 
the service department, National Personnel 
Records Center (NPRC), or other 
appropriate records depository.

4.  The RO should contact the veteran and 
request that he clarify his claim for 
service connection for "stress."  It is 
unclear if this claim is for a psychiatric 
disorder or for hypertension, which is 
already part of the veteran's 
cardiovascular disorder claim.  

5.  The RO should contact the veteran and 
inform him that the earliest medical 
evidence of record is dated in 1962 and 
that he should submit any medical evidence 
he can obtain which shows treatment for 
his claimed disabilities prior to this.  
The veteran should also be informed that 
he should submit any medical evidence he 
has which relates his claimed disabilities 
to his military service or to radiation 
exposure during service.  Combee v. Brown, 
34 F.3d 1039 (Fed.Cir. 1994).

6.  The RO should issue the veteran and 
his representative a Statement of the Case 
(SOC) on the issues of entitlement to 
service connection for digestive 
disorders, to include ulcers and 
pancreatitis, claimed as residuals of 
exposure to ionizing radiation during 
service; and, entitlement to service 
connection for kidney disorders, to 
include kidney stones, claimed as 
residuals of exposure to ionizing 
radiation during service.  They should be 
accorded  the appropriate period of time 
to file a substantive appeal on these 
issues.  

7.  The veteran should be accorded a VA 
audiology examination.  The report of 
examination should include a detailed 
account of all manifestations of hearing 
loss and tinnitus found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The audiology report should 
provide numerical data with respect to the 
veteran's hearing.  The examiner is 
requested to offer an opinion as to 
etiology of any hearing loss found to be 
present.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

8.  The veteran should be accorded the 
appropriate VA cardiovascular examination.  
The report of examination should include a 
detailed account of all manifestations of 
the cardiovascular disorders, including 
hypertension, found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examining physician is 
requested to offer an opinion, if 
possible, as to the etiology of any 
cardiovascular disorders found to be 
present.  Specifically, the physician is 
requested to discuss whether any 
cardiovascular disorder shown is related 
to the veteran's exposure to less than one 
rem of radiation during service in 1945.  
Such an opinion may employ the words 
"likely," "unlikely" or "as likely as 
not" with respect to such a relationship.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

9.  The veteran should be accorded a VA 
general medical examination.  The report 
of examination should include a detailed 
account of all manifestations of the 
digestive disorders, ulcers, pancreatitis, 
kidney disease, low back disorder, 
prostate disorders, impotency, and 
breathing disorders found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examining physician is 
requested to offer an opinion, if 
possible, as to the etiology of any of 
these disorders found to be present.  
Specifically, the physician is requested 
to indicate if any of the disorders are 
"likely," "unlikely" or "as likely as 
not" causally related to the veteran's 
exposure to less than one rem of radiation 
during service in 1945.  If the examining 
physician determines that examination by a 
specialist is required, then the 
appropriate examination(s) should be 
ordered.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

10.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


